EXHIBIT 10.54

FINAL EXECUTION COPY

AMENDMENT NO. 1 TO LEASE

THIS AMENDMENT NO. 1 TO LEASE (“Amendment”) is made as of the 18 day of March
2014 (“Effective Date”), by and between SQUARE 54 OFFICE OWNER LLC, a Delaware
limited liability company (“Landlord”), and VANDA PHARMACEUTICALS INC., a
Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, by Lease dated as of July 25, 2011 (“Lease”), Landlord is leasing to
Tenant 21,400 square feet of rentable area located on the 3rd floor of the East
Tower of the Building (the “Premises”), located at 2200 Pennsylvania Avenue, NW,
Washington, DC (the “Building”); and

WHEREAS, Landlord desires to lease to Tenant and Tenant desires to lease from
Landlord in accordance with the terms hereof, eight thousand eight hundred sixty
(8,860) rentable square feet of office space (“2nd Floor East Premises”) on the
second (2nd) floor of the East Tower of the Building, as shown on Exhibit A
attached hereto; and

WHEREAS, Landlord and Tenant desire to amend certain terms and conditions of the
Lease as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein and other good and valuable consideration the receipt and sufficiency of
which hereby are acknowledged, Landlord and Tenant hereby agree to amend the
Lease as follows:

1. Defined Terms. All capitalized terms used herein and not otherwise defined
herein shall have the same meanings as provided for such terms in the Lease.

2. 2nd Floor East Premises; Lease Term.

(a) Notwithstanding anything to the contrary contained in the Lease, Landlord
does hereby lease to Tenant and Tenant does hereby lease from Landlord the 2nd
Floor East Premises. The 2nd Floor East Premises shall be subject to, and have
the benefits of, all of the terms and conditions of the Lease applicable with
respect to the original Premises for the entire 2nd Floor East Premises Lease
Term (as hereinafter defined), except as otherwise expressly provided herein.

(b) The term of the Lease with respect to the 2nd Floor East Premises will
commence on September 1, 2014 (“2nd Floor East Premises Lease Commencement
Date”), and shall expire on September 30, 2026 (“2nd Floor East Premises Lease
Term”), unless such 2nd Floor East Premises Lease Term shall be terminated
earlier in accordance with the provisions of the Lease or shall be extended in
accordance with the provisions in Paragraph 8 below and Rider No. 1 to the
Lease. Tenant shall be deemed to have commenced beneficial use of the 2nd Floor
East Premises when Tenant commences business operations in the 2nd Floor

 

Page 1

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

East Premises. Landlord anticipates delivering the 2nd Floor East Premises
twenty-four (24) hours following the Effective Date of this Amendment. The term
“Lease Term” in the Lease shall include the period of the 2nd Floor East
Premises Lease Term and, if applicable, the 2nd Floor East Premises Renewal
Term, with respect to the 2nd Floor East Premises so that the Lease Term will
continue with respect to the 2nd Floor East Premises even if the only space
leased under the Lease is the 2nd Floor East Premises.

(c) The term “Premises” as used in the Lease (but not as used herein) shall mean
the original Premises and the 2nd Floor East Premises.

3. 2nd Floor East Premises Base Rent; Operating Expenses.

(a) Commencing on the 2nd Floor East Premises Lease Commencement Date, and
continuing thereafter during the 2nd Floor East Premises Lease Term, Tenant
shall pay to Landlord as annual base rent for the 2nd Floor East Premises,
without set off, deduction or demand, an amount equal to the product of
Forty-Three and 00/100 Dollars ($43.00) multiplied by the total number of square
feet of rentable area in the 2nd Floor East Premises (i.e, 8,860 rentable square
feet). In addition, Tenant shall pay to Landlord on or prior to the Effective
Date, the sum of Thirty-One Thousand Seven Hundred Forty-Eight and 34/100
Dollars ($31,748.34) (“2nd Floor East Premises Advanced Rent”), which sum shall
be credited by Landlord toward the monthly installment of annual base rent due
on the first (1st) day of the tenth (10th) calendar month falling after the
month in which the 2nd Floor East Premises Lease Commencement Date occurs.

(b) Notwithstanding anything to the contrary contained in this Paragraph 3 and
provided no Event of Default by Tenant has occurred, Landlord hereby agrees to
grant Tenant an abatement of one hundred percent (100%) of the annual base rent
and Operating Expenses payable hereunder for the first nine (9) full calendar
months of the 2nd Floor East Premises Lease Term (the “2nd Floor East Premises
Rent Abatement”); provided however, if Tenant cures such Event of Default in
full prior to the end of the first nine (9) full calendar months of the 2nd
Floor East Premises Lease Term, then Tenant shall be entitled to the abatement
as of the day following such cure. Thereafter Tenant shall pay the full amount
of annual base rent due in accordance with the provisions of this Paragraph 3.
Notwithstanding anything to the contrary in this Paragraph 3(b), the rent
escalation, as required by Paragraph 3(c) below, shall be based on the full and
unabated amount of rent payable for the first (1st) Lease Year of the 2nd Floor
East Premises Lease Term as set forth in Paragraph 3(a) above.

(c) Commencing on the first anniversary of the 2nd Floor East Premises Lease
Commencement Date and each anniversary thereafter during the 2nd Floor East
Premises Lease Term, the base rent for the 2nd Floor East Premises payable by
Tenant shall be increased by two and one-half percent (2.5%) of the amount of
base rent payable for the preceding Lease Year.

(d) Commencing on the 2nd Floor East Premises Lease Commencement Date, Tenant
shall pay Landlord, as additional rent for the 2nd Floor East Premises, Tenant’s
proportionate share of the Operating Expenses incurred by Landlord during any
calendar year

 

Page 2

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

falling entirely or partly within the 2nd Floor East Premises Lease Term. Such
Operating Expenses for the 2nd Floor East Premises shall be calculated in the
same manner as is set forth in Article IV of the Lease, with the proportionate
share adjusted during the 2nd Floor East Premises Lease Term to reflect the 2nd
Floor East Premises leased pursuant to this Amendment.

 

  4. Security Deposit; Reductions in Letter of Credit.

(a) On or before the Effective Date, pursuant to the terms of Article V of the
Lease, Tenant shall deliver to Landlord Two Hundred Eighty-Five Thousand and
00/100 Dollars ($285,000.00) in the form of a Letter of Credit as an additional
Security Deposit under the Lease for the 2nd Floor East Premises (“Second Floor
East Premises Security Deposit”).

(b) Provided that, as of the applicable Reduction Date (as defined below) (x) no
Event of Default shall then be in existence under the Lease, (y) Tenant’s
then-current Liquidity (as defined in the Lease) is equal to or greater than the
sum of Tenant’s remaining obligations under the Lease, and (z) if Cash Flow from
Operations (as defined in the Lease) is negative, Tenant’s then current
Liquidity also is equal to or greater than the product of (I) the annual Cash
Flow from Operations multiplied by (II) the number of years remaining in the 2nd
Floor East Premises Lease Term (i.e., the cash burn), Tenant shall have the
right with respect to each Reduction Date to reduce the 2nd Floor East Premises
Security Deposit to the amount of the 2nd Floor East Premises Security Deposit
set forth below as of each Reduction Date. The following chart reflects the
potential dates on which a reduction in the amount of the 2nd Floor East
Premises Security Deposit may occur, and the resulting required amount of the
2nd Floor East Premises Security Deposit in the event of the applicable
reduction:

 

    

Required Amount of 2nd Floor East

Reduction Date

  

Premises Security Deposit

being later of (A) 30 days after the Audited Financial Statements (as defined in
the Lease) are delivered to Landlord for fiscal year ending immediately prior to
start of applicable Lease Year below or (B) first day of applicable Lease Year
below:

  

Fourth Lease Year of 2nd Floor

East Premises Lease Term

   $228,000.00

Sixth Lease Year of 2nd Floor

East Premises Lease Term

   $171,000.00

Eighth Lease Year of 2nd Floor

East Premises Lease Term

   $114,000.00

“Lease Year” for the purposes of the above chart shall only mean each 12 month
period commencing on the 2nd Floor East Premises Lease Commencement Date.

If all of the aforesaid conditions are met, within ten (10) business days after
Landlord’s receipt of Tenant’s written request certifying that all conditions to
the applicable reduction have been met, Landlord shall notify the issuer of the
Letter of Credit that the Letter of Credit may be reduced in the amount of the
reduction so authorized and the security deposit shall be so reduced in
accordance with Section 5.1(d) of the Lease.

 

Page 3

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

  5. Condition of the Premises.

(a) Tenant shall accept the 2nd Floor East Premises in Ready for Buildout
Condition as described in Section 2.2 of the Lease and the condition generally
described in Exhibit B – Schedule I of the Lease. All Tenant improvements to the
2nd Floor East Premises (“2nd Floor East Premises Related Work”) shall be done
in accordance with the requirements set forth in Exhibit B to the Lease.

(b) Provided no Event of Default has occurred, Landlord shall grant Tenant an
improvement allowance (“2nd Floor East Premises Related Allowance”) in an amount
equal to the product of (a) Eighty-Five and 00/100 Dollars ($85.00), multiplied
by (b) the number of rentable square feet in the 2nd Floor East Premises (i.e.,
$753,100.00) to be applied to the 2nd Floor East Premises Related Work in
compliance with the provisions set forth in (i) – (iii) below. If Tenant cures
such Event of Default prior to the end of the first twelve (12) months of the
2nd Floor East Premises Lease Term, then Tenant shall be entitled to the
allowance as of the day following such cure. Any portion of the 2nd Floor East
Premises Related Allowance that remains unreserved and unapplied after the
expiration of the first twelve (12) months of the 2nd Floor East Premises Lease
Term shall be deemed waived and forfeited. Notwithstanding anything contained in
the Lease or this Amendment to the contrary:

(i) At least eighty percent (80%) (i.e., $602,480.00) of the 2nd Floor East
Premises Related Allowance must be applied toward hard construction costs.

(ii) Tenant may apply up to twenty percent (20%) (i.e., $150,620.00) of the 2nd
Floor East Premises Related Allowance toward architectural design fees,
engineering fees, telephone/data installation, security systems, cabling and
wiring and construction management fees (“Soft Construction Costs”), but not
toward any abatement of rent, furniture, fixtures and equipment, moving costs or
move-related expenses.

(iii) At least Four Hundred Forty Three Thousand and No/100 Dollars
($443,000.00) of the 2nd Floor East Premises Related Allowance (i.e., $50.00 per
rentable square feet of the 2nd Floor East Premises) must be applied toward hard
construction costs within the 2nd Floor East Premises, specifically excluding
any costs related to the Interconnecting Stair, as defined below. No more than
Three Hundred Ten Thousand and No/100 Dollars ($310,000.00) of the 2nd Floor
East Premises Related Allowance (i.e., $35.00 per rentable square foot of the
2nd Floor East Premises) may be applied toward hard construction costs and/or
Soft Construction Costs on the Interconnecting Stair and/or tenant improvements
on the third floor portion of the Premises.

(c) Disbursements of the 2nd Floor East Premises Related Allowance will be made
in accordance with the terms and conditions set forth in Exhibit B to the Lease.

 

Page 4

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

6. Internal Stairwell. Subject to Landlord’s approval of size, location and
design, Tenant shall have the right to install a communicating stair
(“Interconnecting Stair”) between the 2nd Floor East Premises and Tenant’s
original Premises located on the 3rd Floor East of the Building
(“Interconnecting Stair Area”). At the direction of Landlord, Tenant must remove
or demise-off the Interconnecting Stair to meet Legal Requirements upon the
expiration or earlier termination of either (i) the Lease Term with respect to
the portion of the Premises located on the third floor only, (ii) the 2nd Floor
East Premises Lease Term or (iii) the Lease Term for all of the space leased to
Tenant under the Lease and this Amendment, and Tenant shall restore the
Interconnecting Stair Area to its condition prior to installation of the
Interconnecting Stair in compliance with Legal Requirements. The slab shall be
restored such that the stair opening will be in-filled with concrete on metal
deck supported by edge angles. The in-fill will achieve the same load capacity
as that of the existing slab around the opening and will be a 2 hour rated
assembly. The slab levelness and load capacity will comply with specifications
in Exhibit B – Schedule I to the Lease, including the specifications in
Section 1(d). Additionally, the in-fill will be constructed in a manner that
does not exceed the capacity of the adjacent floor slab or adversely impact the
ceiling plenum of the space below. Notwithstanding the foregoing, however,
Tenant shall not be responsible for the removal of the Interconnecting Stair and
restoration or demising-off of the Interconnecting Stair Area if Hunton &
Williams LLP exercises its right to expand into Tenant’s original Premises and
the 2nd Floor East Premises at the same time, and provided Hunton & Williams LLP
elects to keep the Interconnecting Stair in place.

7. Parking. In accordance with Article XXIV of the Lease, Landlord agrees to
make available to Tenant and its employees and to Tenant’s permitted subtenants,
at the then prevailing monthly market rate for non-reserved parking permits in
comparable Trophy Class and Class A buildings in downtown Washington, D.C.,
monthly parking permits in an aggregate amount not to exceed one (1) monthly
parking permit for each one thousand three hundred fifty (1,350) square feet of
above-grade rentable area in the 2nd Floor East Premises (i.e., seven
(7) monthly parking permits).

8. Renewal. In addition to the renewal rights granted in Rider No 1 to the
Lease, upon the expiration of the 2nd Floor East Premises Lease Term, Tenant
shall have the conditional right to renew the term of the Lease with respect to
the 2nd Floor East Premises for one (1) additional term of five (5) years (“2nd
Floor East Premises Renewal Term”). Tenant’s right to renew the term of the
Lease with respect to the 2nd Floor East Premises hereunder is subject and
subordinate to the right of Hunton & Williams LLP to expand into the 2nd Floor
East Premises pursuant to expansion rights contained in Hunton & Williams LLP’s
lease pursuant to a mutual agreement of Landlord and Hunton & Williams LLP. In
addition, all other terms and conditions of the 2nd Floor East Premises Renewal
Term shall be in accordance with Rider No. 1 to the Lease; provided however, the
Renewal Option Notice and Outside Notice Deadline shall be based on the 2nd
Floor East Premises Lease Expiration Date.

9. Access Control. In accordance with Article XIV of the Lease, Landlord shall,
at its cost, provide an initial set of access cards to the Building and Garage
in an amount equal to the number of initial employees of Tenant who work on a
full-time basis at the 2nd Floor East Premises as of the 2nd Floor East Premises
Lease Commencement Date, in an aggregate amount not to exceed one (1) for each
five hundred (500) square feet of above grade rentable area in the 2nd Floor
East Premises (excluding any storage space leased by Tenant).

 

Page 5

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

10. Signage. Subject to the terms and conditions of Article X of the Lease,
Tenant shall be permitted, at its sole cost, to install its own unique signage
on or next to its suite entrance on the 2nd Floor East. Any signage installed by
Tenant shall be removed by Tenant, at its sole cost and expense upon the
expiration of the 2nd Floor East Premises Lease Term (and Tenant shall repair
any damage to the Building or the 2nd Floor East Premises caused by such
removal).

11. Ratification. Except as otherwise expressly modified by the terms of this
Amendment, the Lease shall remain unchanged and continue in full force and
effect. All terms, covenants and conditions of the Lease not expressly modified
herein are hereby confirmed and ratified and remain in full force and effect,
and, as further amended hereby, constitute valid and binding obligations of
Landlord and Tenant enforceable according to the terms thereof.

12. Broker. Landlord recognizes Studley and Cushman and Wakefield (collectively,
the “Brokers”) as the sole brokers procuring this Amendment and shall pay said
Brokers a commission pursuant to separate agreements between said Brokers and
Landlord. Landlord and Tenant each represent and warrant to the other that,
except as provided in the preceding sentence, neither of them has employed or
dealt with any broker, agent or finder in carrying on the negotiations relating
to this Amendment. Landlord and Tenant shall indemnify and hold the other
harmless from and against any claim or claims for brokerage or other commissions
asserted by any broker, agent or finder engaged by Landlord or Tenant or with
whom Landlord or Tenant has dealt in connection with this Amendment, other than
the Brokers.

 

  13. Authority.

(a) Tenant and each of the persons executing this Amendment on behalf of Tenant
hereby represents and warrants to Landlord that Tenant is a duly organized and
existing corporation and is in good standing under the laws of the State of
Delaware, that all necessary corporate action has been taken to enter into this
Amendment and that the person signing this Amendment on behalf of Tenant has
been duly authorized to do so.

(b) Landlord and each of the persons executing this Amendment on behalf of
Landlord hereby represents and warrants to Tenant that Landlord is a duly
organized and existing limited liability company and is in good standing under
the laws of the State of Delaware, that all necessary company action has been
taken to enter into this Amendment and that the person signing this Amendment on
behalf of Landlord has been duly authorized to do so.

 

  14. Landlord and Tenant’s Representations and Acknowledgements.

(a) To the best of Tenant’s knowledge, Landlord has performed all of its
obligations under the Lease. To the best of Tenant’s knowledge, Landlord is not
in default under the Lease as of the date hereof, and Tenant is unaware of any
condition or circumstance which, but for the passage of time or delivery of
notice, or both, would constitute an event of default by

 

Page 6

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

Landlord under the Lease. Tenant has no current claims, defenses or set-offs of
any kind to the payment or performance of Tenant’s obligations under the Lease.
Nothing contained herein shall be deemed to waive any sums due from Tenant to
Landlord, or any default or event which, with the passage of time or delivery of
notice, or both, would constitute a default by Tenant under the Lease as of the
date hereof.

(b) To the best of Landlord’s knowledge, Tenant has performed all of its
obligations under the Lease. To the best of Landlord’s knowledge, Tenant is not
in default under the Lease as of the date hereof, and Landlord is unaware of any
condition or circumstance which, but for the passage of time or delivery of
notice, or both, would constitute an event of default by Tenant under the Lease.
Landlord has no current claims, defenses or set-offs of any kind to the payment
or performance of Landlord’s obligations under the Lease. Nothing contained
herein shall be deemed to waive any sums due from Landlord to Tenant, or any
default or event which, with the passage of time or delivery of notice, or both,
would constitute a default by Landlord under the Lease as of the date hereof.

15. Mutual Negotiation. Landlord and Tenant each hereby covenant and agree that
each and every provision of this Amendment has been jointly and mutually
negotiated and authorized by both Landlord and Tenant, and in the event of any
dispute arising out of any provision of this Amendment, Landlord and Tenant do
hereby waive any claim of authorship against the other party.

16. General Provisions. Landlord and Tenant agree that the terms and conditions
of this Amendment shall also be subject to the same provisions regarding
confidentiality as are contained within Section 25.20 of the Lease.

17. Binding Effect. This Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto. All of the
covenants contained in this Amendment, including, but not limited to, all
covenants of the Lease as modified hereby, shall be binding upon and inure to
the benefit of the parties hereto, their respective heirs, legal
representatives, and permitted successors and assigns.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGE FOLLOWS.]

 

Page 7

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment No. 1 to
Lease as of the date and year first above written.

 

LANDLORD:

SQUARE 54 OFFICE OWNER LLC,

a Delaware limited liability company

By:   BP/DC PROPERTIES, INC.,   a Maryland corporation, its sole member and
manager   By:  

            /s/ Peter D. Johnston             [SEAL]

    Name:  

            Peter D. Johnston            

    Title:  

            Senior Vice President             

TENANT: VANDA PHARMACEUTICALS INC., a Delaware corporation By:  

            /s/ James Kelly                             [SEAL]

  Name:  

            James Kelly            

  Title:  

            SVP & CFO            

 

Page 8

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1



--------------------------------------------------------------------------------

EXHIBIT 10.54

 

EXHIBIT A

DIAGRAM OF 2nd Floor East Premises

EXHIBIT A

OUTLINE OF THE EXPANSION PREMISES

2nd Floor East

 

LOGO [g695003g15y55.jpg]

 

 

Exhibit A

2200 Pennsylvania Avenue NW

Vanda Pharmaceuticals Amendment No. 1